Citation Nr: 1601257	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-08 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure in service ("heart disability").  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1956 to December 1977.  The Veteran received the Vietnam Campaign Medal with 1960 device and the Vietnam Service Medal.  The Veteran died in 2015.  The Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran died during the pendency of his claim, and the RO has determined that the Appellant has been properly substituted in an August 2015 determination.  

The Veteran was scheduled for a Board hearing on March 2015, but withdrew his request and did not indicate any desire to reschedule.  The Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2013).  

The Board notes that the appellant's claim of entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 and service connection for the cause of death was denied in was denied in an April 2015 rating decision. However, the Board has been unable to locate the letter advising the appellant of this decision. The issuance of the letter would trigger the one-year period available to the appellant to file any appeal. 

The RO IS THEREFORE ADVISED that it should ensure that the appellant receives a copy of the April 2015 rating decision and advisement of appellate rights. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

Prior to his death, the Veteran alleged that during the period from January 15, 1964 to April 19, 1965 while assigned to the USS Sea Fox (SS-402), he participated in repair operations of weapons systems in the inland waterways of Vietnam. In July 2014, the AOJ requested that the Defense Personnel Records Information System (DPRIS) research the Veteran's allegation. The DPRIS response indicated that it had examined a general ship's history and July and August 1964 deck logs of the Sea Fox but it could not confirm the vessel's destination or that its company stepped foot in Vietnam. 

However, in August 2014, the Veteran submitted through his congressional representative a document entitled "DECK LOG SHEET - TYPE B." Directly below this indication is an entry for the "USS Sea Fox (SS402), Zone Description -10," and is dated 29 July 1964." The document's next section is titled "WEATHER OBSERVATIONS," but the only entry on this section is "SPECIAL OPERATIONS." The remainder of the document contains entries indicating that the vessel is "underway as before."

The Veteran's submission warrants further investigation in support of the appellant's claim, and the matter is REMANDED to the AOJ for the following action: 

1. Request that the appellant submit any documents, photos, copies of personal letters with date-stamps, and any other non-official substantiation indicating the Veteran may have set foot in the then-Republic of Vietnam as he alleged prior to his death. 




2. Upon the appellant's response or after the passage of the time allotted, determine if the appellant has submitted any evidence which substantiates or tends to substantiate that the Veteran set foot in the Republic of Vietnam and if necessary conduct any further research. 

AT ALL EVENTS, REQUEST THAT THE SERVICE DEPARTMENT, EITHER DIRECTLY AND/OR THROUGH DPRIS, ASCERTAIN THE AUTHENTICIY OF THE DECK LOG OF THE SEA FOX NOTED ABOVE AND DETERMINE IF IT SUBSTANTIATES OR TENDS TO SUBSTANTIATE that the Veteran set foot in the Republic of Vietnam and if necessary conduct any further research. 

3. If the appeal is not resolved to the appellant's satisfaction, issue a supplemental statement of the case and return the matter to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


